Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments, filed 09/08/2021, have been fully considered and are persuasive.  The finality of the previous office action has been withdrawn.
EXAMINER'S AMENDMENT 
An examiner's amendment to the record appears below. Should the changes and/or additions beunacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensureconsideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for cancelation is given by Mrs. Kiri Lee Sharon registration number 71828 on 011/12/2021 by a voice message. 
Claims 15 - 21 are canceled. 
 
Allowable Subject Matter
Claim 1 is allowed 
The following is an examiner’s statement of reasons for allowance: 
After the examiner’s search; two references has been found which they are very rational, the references are 1. USPGPUB 2009/0236361 A and 2, US 4833726, but both of these references do not teach the limitation, "a processing module support member contiguous with each of the first side extension and the second side extension" as recited in claim 1. Therefore the applicant's argument is persuasive. 

Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a processing module support member contiguous with each of the first side extension and the second side extension” and “a first sensor positioned within the first side extension and communicatively coupled to the first plug via the first cable”.
Claims 2 - 14 and 22 which depend from claim 1 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED KERAMET-AMIRCOLAI whose telephone number is (571)272-4323.  The examiner can normally be reached on Monday-Friday 8:00am - 5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856